PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On January 5,2001, claimant was driving his vehicle on Route 22 eastbound *19at the Colliers Way exit near Weirton, Hancock County, when he maneuvered his vehicle to the berm of the road to thank State employees who were working in the area. At this location, his vehicle struck a broken metal reflector post which destroyed two tires.
2. Respondent was responsible for the maintenance of the berm of the road at this location in Hancock County.
3. Resp ondent failed properly to maintain the berm of the road at Colliers W ay Exit on the date of this incident.
4. As a result of this incident, claimant’s vehicle sustained damage in the amount of $264.00.
5. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim as stated in the stipulation and adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of the berm of the road at the Colliers Way exit in Hancock County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $264.00.
Award of $264.00.